Citation Nr: 0611045	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training, 
including a period from August 1986 to November 1986.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and October 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.  In this regard, it is noted 
that the VA received a communication from the veteran on 
November 19, 2003 intended to be a Notice of Disagreement 
(NOD) as to the October 2003 rating decision.  However, the 
NOD was also timely with respect to the October 2002 rating 
decision as it was received less than one year following 
notice of the determination issued on November 25, 2002, and 
a substantive appeal was received within 60 days of issuance 
of the statement of the case.  

The reopened claims of entitlement for service connection for 
bilateral hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed August 1999 rating decision, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for bilateral hearing loss, and denied 
entitlement to service connection for tinnitus.

2.  The evidence added to the record since the August 1999 
rating decision is not cumulative or redundant as to either 
claim, relates to an unestablished fact necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating each claim.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and denied entitlement 
to service connection for tinnitus, is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2005).

2.  The evidence received subsequent to the August 1999 
rating decision is new and material, and the requirements to 
reopen claims of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2005); 
38 C.F.R. §§ 3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2002 and April 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  In the instant decision, the Board 
reopens the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  In this 
regard, it is observed that the notice provided to the 
veteran did not address all elements of a service connection 
claim.  Specifically, such notice did not inform the veteran 
as to the rating criteria for bilateral hearing loss and 
tinnitus, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the reopened 
claim for service connection for tinnitus, and the reopened 
claim for service connection for bilateral hearing loss, are 
being remanded, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to each claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, VCAA notice preceded each of the 
unfavorable AOJ decisions, satisfying the Pelegrini timing 
requirements. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The file also 
contains post-service treatment records from VA and private 
facilities.  The Board has carefully reviewed all medical and 
lay statements, and the medical records, for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's tinnitus claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Veteran status 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d).  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2005).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2005).  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claims to reopen in August 2002, the 
new version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

In a February 1997 rating action, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  
Notice of the determination, and the veteran's appellate 
rights, were issued later that same month.  The veteran did 
not appeal that determination and it became final.  38 
U.S.C.A. § 7105 (West 2005).

In September 1998, the veteran filed a claim of entitlement 
to service connection for bilateral hearing loss, and he 
added a claim for entitlement to service connection for 
tinnitus.  An October 1998 rating decision denied both 
service connection claims.   The veteran initiated an appeal 
by submitting a notice of disagreement in October 1998.  A 
statement of the case was issued in December 1998 and the 
substantive appeal was received the next month.

The Board issued a June 1999 decision that denied reopening 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss based on the absence of new and 
material evidence.  The Board's decision also denied 
entitlement to service connection for tinnitus.  In August 
1999, the veteran submitted additional medical evidence for 
the RO's consideration.  The RO issued an August 1999 rating 
decision that found new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, and denied service 
connection for tinnitus.  The veteran did not appeal either 
determination and each became final.  See 38 U.S.C.A. 
§ 7105(c).

Most recently, the veteran sought to reopen his claims per an 
August 2002 communication.  In an October 2002 rating 
decision, the RO continued to deny the veteran's request to 
reopen the claim for service connection for bilateral hearing 
loss.  After receiving a March 2003 medical opinion from 
L.D.M., D.O., the RO issued an October 2003 rating decision 
that denied the veteran's service connection claims for 
bilateral hearing loss and tinnitus.  The two rating 
decisions described in this paragraph are the basis of the 
present appeal.

The evidence of record at the time of the last final rating 
decision in August 1999 included the veteran's DD214 for 
service from August 12, 1986 through November 13, 1986 which 
shows that he was a cannon crewman, and a Report of 
Separation and Record of Service which describes duty 
including completing a 13-week course as a cannon crewmember.  
The evidence of record in August 1999 also included an 
uninterpreted report of audiological examination in August 
1989, and a report of medical examination in June 1990 which 
initially demonstrated hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Also of record was a 
report of a December 1992 general medical examination of the 
veteran by the Missouri Department of Elementary & Secondary 
Education which included a diagnosis of hearing loss 
secondary to loud noise exposure when in military boot camp.  
A report of audiological evaluation in June 1994 noted the 
veteran complained of ringing in his ears when he is around 
loud noise, and that loud noises were very uncomfortable.  
Additionally, a report of a September 1995 VA examination 
included a description of the veteran's complaints of 
tinnitus.  He indicated he first noticed hearing impairment 
and tinnitus in 1987.

The evidence added to the record after the last final August 
1999 rating decision includes a private medical letter 
written by L.D.M., D.O..  In the March 2003 letter, Dr. 
L.D.M. opined that it was reasonable to assume that the 
veteran's sensorineural hearing loss resulted from exposure 
to field artillery during military service.  Also, the 
evidence submitted after the last final August 1999 rating 
decision, includes a November 2004 VA examination report.  In 
that report, the VA examiner provided a negative nexus 
opinion as to the etiology of the veteran's hearing loss and 
tinnitus being related to acoustic trauma in service.  
However, the VA examiner additionally speculated that if the 
veteran had a congenital malformation of the cochlear, a case 
might be made for a causal relation between acoustic trauma 
and hearing loss.  The examiner further indicated that to 
rule out such a possibility, experienced radiologists and 
neuro-otologists would need to acquire high quality images of 
the cochlear.  

The requirements to reopen a claim under 38 C.F.R. § 3.156(a) 
are twofold.  First, a submission of evidence must be found 
to be "new."  In the present case, neither Dr. L.D.M.'s 
March 2003 letter nor the November 2004 VA examination report 
was previously submitted to agency decision-makers.  
Moreover, such statements are not duplicative of other 
evidence already in the claims file.  Therefore, the 
statement submitted by Dr. L.D.M. and the November 2004 
report of VA examination are not cumulative and redundant, 
and are "new" under 38 C.F.R. § 3.156(a).  

The second requirement of 38 C.F.R. § 3.156(a) is that the 
new evidence be "material," which means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Previously, while the record did 
have a December 1992 diagnosis linking the veteran's 
sensorineural hearing loss to an in-service injury, the 
record did not contain a nexus opinion based on a review of 
the evidence of record.  Dr. L.D.M. stated in his March 2003 
opinion that the veteran's sensorineural hearing loss 
resulted from his military service.  Significantly, however, 
in the report of the November 2004 VA examination, the 
examiner provided an opinion regarding the causal 
relationship between the veteran's hearing loss and tinnitus 
and his active duty exposure to acoustic trauma, including 
speculation as to a possible link, following a review of the 
veteran's medical history as documented in the claims folder.  
Thus, the VA examiner's November 2004 opinions are 
"material" under § 3.156.

In conclusion, the Board has carefully reviewed the 
additional evidence associated with the file since the RO's 
last final denial in August 1999.  Dr. L.D.M.'s March 2003 
statement and the VA examiner's 2004 opinion possibly relate 
the veteran's hearing loss and tinnitus to military service.  
This evidence is new, as it was not previously of record.  
Further, it relates to an unsubstantiated fact necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating each claim.  Therefore, the Board finds 
that the additional evidence submitted by Dr. L.D.M. in March 
2003 and the VA examiner in November 2004 are new and 
material.  See 38 C.F.R. § 3.156(a).  Accordingly, the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus are reopened, and the appeal, to this 
extent, is granted.


ORDER

New and material evidence has been submitted to reopen the 
claims for service connection for bilateral hearing loss and 
tinnitus, and the appeal, to this extent, is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Having reopened the veteran's claims, the VA must now 
determine whether the reopened claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
may be granted on the merits, de novo.  However, further 
development of the evidence is needed prior to appellate 
consideration of the reopened claims.

After reviewing the claims file, the Board has determined 
that additional development is required to satisfy the duty 
to assist the veteran with respect to the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In November 2004, the VA examiner opined that 
it is less likely than not the veteran's hearing loss and 
tinnitus were due to noise exposure or acoustic trauma while 
involved in Guard or Reserve training or duties, or during 
his active duty periods.  However, the examiner noted, that 
if the veteran has a congenital malformation of the cochlea, 
then such a causal relationship between acoustic trauma and 
hearing loss might exist.  The VA examiner stated that 
experienced radiologists and neuro-otologists would need to 
acquire high quality images of the cochlea to evaluate this 
possibility.  

In a March 2005 Informal Conference Report, the Decision 
Review Officer and the veteran's representative agreed to 
contact the veteran about foregoing his Board hearing so that 
his file could be transferred to the VA hospital for 
consideration of the examiner's theory as stated above.  A 
Report of Contact, dated March 2005, indicated that the 
veteran agreed to obtain a medical opinion in lieu of a 
hearing.  As demonstrated in a May 2005 Report of Contact and 
a Compensation and Pension Examination Request of the same 
month, VA attempted to have the suggested specialists examine 
the veteran regarding the congenital malformation, but 
neither of the contacted VA facilities had such specialists.  
Without obtaining a specialist examination, the RO issued a 
May 2005 Supplemental Statement of the Case.  The record does 
not indicate that the veteran was notified about VA's failure 
to obtain a specialist for another examination nor was he 
apprised of his right to solicit such opinion from a private 
specialist.  As such, the Board feels VA's duty to assist has 
not been fulfilled.  The Board finds the veteran needs to be 
sent a letter stating that he has the right to have a private 
radiologist or neuro-otologist examine him.  In this regard, 
VA efforts to arrange for a specialist examination have been 
sufficient.  The deficiency lies in VA's failure to notify 
the veteran of his right to schedule his own private 
consultation.  However, VA does not have to provide the 
specialist examination because the Board finds significant 
efforts have been made by VA to assist the veteran without 
success.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and explain to 
him that VA attempted to arrange for an 
examination with a radiologist/neuro-
otologist to determine whether he has a 
congenital malformation of the cochlea 
and, if so, whether such diagnosis would 
allow for a finding that his current 
hearing loss and/or tinnitus were at 
least as likely as not related to active 
service.  Further explain that VA to date 
has not been able to provide these 
specialists, but the veteran is free to 
obtain such opinions from private 
physicians.  The appellant should be 
requested to notify VA if such private 
specialist's examination is scheduled.

If the veteran does schedule a private 
consultation with a specialist, advise 
him of the need to have the examiner 
review a copy of his service medical 
records, and VA and private medical 
records, and any other medical evidence, 
related to his bilateral hearing loss and 
tinnitus.  The specialist should review 
any files provided by the veteran and 
should indicate that such review 
occurred.

2.  The RO should obtain a fee-basis 
examination of the veteran by a private 
radiologist or neuro-otologist to 
ascertain whether any hearing loss and/or 
tinnitus is at least as likely as not (50 
percent or greater) due to a congenital 
malformation of the veteran's cochlea.  A 
clear rationale should accompany all 
opinions given.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.

3.  Following completion of the above, 
adjudicate the reopened claims for 
service connection for bilateral hearing 
loss and tinnitus.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remanded portion 
of this decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


